Exhibit 10.1

 

AMENDMENT #___ TO NONQUALIFIED STOCK OPTION AGREEMENT

 

THIS AMENDMENT TO NONQUALIFIED STOCK OPTION AGREEMENT (the “Amendment”) is made
effective as of November ___, 2019 (the “Effective Date”) by and between Drone
Aviation Holding Corp., a Nevada corporation (the “Corporation”) and
__________________ (the “Holder”) (collectively the “Parties”).

 

BACKGROUND

 

A. The Corporation and Holder are the parties to that certain Nonqualified Stock
Option Agreement for _______ shares of the Corporation’s Common Stock, par value
$0.0001 per share that was granted by the Corporation to the Holder on
__________ (the “Option Agreement”); and

 

B. The Parties desire to amend the Option Agreement, as set forth below.

 

NOW THEREFORE, in consideration of the execution and delivery of the Amendment
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

 

1. Section 8 (b) – Termination of Employment – is hereby amended as follows: The
first two sentences of Section 8(b) are hereby amended and restated in their
entirety to provide as follows: “In the event that Optionee is removed as a
director, officer or employee by the Company at any time other than for “Cause”
or resigns as a director, officer or employee for “Good Reason”, the Option
granted to Optionee may be exercised by the Optionee, to the extent the Option
was exercisable on the date Optionee ceases to be a director, officer or
employee, at any time before the date on which the Option otherwise expires by
its terms, at which time the Option shall terminate; provided, however, if the
Optionee dies before the Option terminates and is no longer exercisable, the
terms and provisions of Section 11 shall control.”

 

2. Section 10 – Retirement – is hereby amended and restated in its entirety to
provide as follows: “If Optionee retires at age 60 or older from the Company and
has at least four (4) years of service with the Company, such Option may be
exercisable at any time on or before the date on which the Option otherwise
expires by its terms. If Optionee retires but does not meet this requirement,
the Option may thereafter be exercised to the extent it was exercisable at the
time of such Retirement, but may not be exercised after ninety (90) days from
the retirement date or the expiration of the stated term in the Option,
whichever date is earlier; provided, however, if the Optionee dies before the
Option terminates and is no longer exercisable, the terms of Section 11 shall
control.”

 

3. This Amendment shall be deemed part of, but shall take precedence over and
supersede any provisions to the contrary contained in the Option Agreement and
previous Amendment(s). All initial capitalized terms used in this Amendment
shall have the same meaning as set forth in the Option Agreement unless
otherwise provided. Except as specifically modified hereby, all of the
provisions of the Option Agreement, which are not in conflict with the terms of
this Amendment, shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

DRONE AVIATION HOLDING CORP.   ACCEPTED AND ACKNOWLEDGED:           By:
               By:                    Name:   CEO      

 